Citation Nr: 1243834	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1972.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD.   

The Board notes that it has reviewed the Veteran's claims file, to include documents of record in his virtual VA folder.  No relevant evidence has been included in the claims file since the most recent supplemental statement of the case dated in September 2009.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional development and medical inquiry.  First, documents in the Veteran's virtual VA claims file indicate that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  Any records pertaining to such benefits should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran and his representative have indicated that the Veteran undergoes treatment for his PTSD at the Boston VAMC.  Records reflecting such treatment between March 2008 and September 2009 are currently in the claims file.  Any records dated since September 2009 should be associated with the claims file.

Third, the Veteran has not undergone VA examination of his service-connected PTSD since November 2007, which is over 5 years ago.  Statement by the Veteran's representative in October 2009 indicate that the Veteran's disorder may have worsened since November 2007.  As such, he should be provided with a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Fourth, the representative has argued that the Veteran's PTSD causes him to be unemployable.  Based on these assertions, the RO should adjudicate whether a TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notice regarding this claim must also be provided pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send to the Veteran a VCAA notification letter regarding the issue of entitlement to a TDIU.   

2.  Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable. 

3.  Attempt to obtain all VA treatment records dated from September 2009 to the present pertaining to the Veteran's service-connected PTSD.  Any such records should then be associated with the claims folder. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  The examiner should address the severity of all symptoms caused by the service-connected disorder.  The examiner should also indicate whether the Veteran's service-connected PTSD in conjunction with his service-connected tinnitus and hearing loss prevents him from securing or maintaining substantially gainful employment.  

5.  Thereafter, readjudicate the claim to a higher initial rating for PTSD, and adjudicate a claim to a TDIU.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


